Mahoney, P. J. (dissenting).
CPL 210.30 (subd 1) requires that a motion to dismiss an indictment based upon the legal insufficiency of the evidence before the Grand Jury be preceded or accompanied by a motion to inspect the Grand Jury minutes, and the remainder of the statute sets forth the procedure to be followed by the court when presented with such motions. CPL 210.30 (subd 3) requires that the motion to inspect be granted if there is reasonable cause to believe that the Grand Jury evidence may have been legally insufficient, and the court "must then proceed to examine the minutes and to determine the motion to dismiss the indictment” (CPL 210.30, subd 3). The majority concludes that since there is no express provision in CPL 210.30 for release of the Grand Jury minutes before a determination is made on the motion to dismiss the indictment, the court lacks authority to direct petitioner to furnish a copy of the minutes to respondent Legal Aid Society. There is, however, other statutory authority for the release of Grand Jury minutes (see Judiciary Law, § 325; CPL 190.25, subd 4) which the courts have recognized in contexts different from that presented here as resting in the sound discretion of the court. (See, e.g., Matter of City of Buffalo [Cosgrove], 57 AD2d 47, 49, mot for lv to app den 42 NY2d 802; Matter of Scotti, 53 AD2d 282, 286.) More importantly, however, Matter of Proskin v County Ct. of Albany County (30 NY2d 15, supra), relied upon by the majority, is not only distinguishable on its facts because it involved complete disclosure of an extensive Grand Jury investigation of municipal corruption in which the issues related to the pending criminal action were a small part, but its language admits of no other conclusion than that limited disclosure of Grand Jury minutes upon a motion to dismiss an indictment for legal insufficiency of the evidence before the Grand Jury rests in the discretion of the court.1 Thus, for example, the court *325stated (supra, p 19) that "[ajbsent reason to believe that the evidence before the Grand Jury is insufficient or illegal, the court lacks authority because it lacks grounds to permit inspection” (emphasis added), and later noted that (supra, p 20): "Similarly, it is no answer to argue that if the motion court had granted limited inspection for the purpose of determining the sufficiency of the indictment, there would have been at most an abuse of discretion. The motion court has power to do for some purposes what it lacks power to do for others. Moreover, although prohibition has not been applied in this precise situation, it has been suggested that it might be available upon a showing of abuse of discretion in granting the nonappealable order of inspection” (emphasis added).
In my view, this language clearly indicates that the motion court has the power to grant limited inspection for the purpose of determining the sufficiency of the indictment, but lacks the power to grant unrestricted disclosure of the minutes of an entire Grand Jury investigation to aid a defendant in the preparation of his defense. To adopt the literal reading of CPL 210.30 advanced by the majority would lead inexorably to the conclusion that under no circumstances can a defendant be afforded even a limited inspection of the Grand Jury minutes prior to trial, thus depriving him of the opportunity of having any, meaningful input on a motion to dismiss for insufficiency, even in those cases where the motion court deems such input appropriate. That the Legislature intended such severe restrictions on the motion court’s discretionary powers cannot be inferred from the lack of an express authorization in CPL 210.30 for the court to grant inspection, particularly since prior to the enactment of the CPL the determination of a defendant’s motion for a copy of the Grand Jury minutes to aid him in his motion to dismiss the indictment for insufficiency of the evidence before the Grand Jury rested in the motion court’s discretion (People v Sweeney, 213 NY 37, 42). Had the Legislature intended to remove that discretionary power from the motion court, it would have expressly so stated, but as noted by Judge Breitel in Proskin (supra, p 19), CPL 210.30 simply codified existing limitations on the power to grant inspection.
Moreover, while recognizing that a literal reading of CPL *326210.30 may support the majority’s construction, I find its reasoning for adopting that construction unpersuasive. The "evil” alluded to in allowing a defendant the opportunity of a pretrial view of the prosecution’s evidence is highly suspect in light of the liberal discovery procedures authorized by CPL (art 240). This is not to say that inspection of the Grand Jury minutes is a discovery tool, but rather that the fact that a defendant may obtain a pretrial view of the prosecution’s evidence should not serve as a basis for eliminating the court’s discretionary power to grant limited inspection in connection with a motion to dismiss the indictment for legal insufficiency of the evidence before the Grand Jury.
Assuming the vitality of the suggestion in Matter of Proskin v County Ct. of Albany County (30 NY2d 15, supra) that prohibition is available to review the motion court’s exercise of its discretionary power to grant inspection,2 we find no abuse of that discretion here. In ordering that petitioner furnish the Grand Jury minutes to respondent, the court noted that the charges were serious, that the legal issues raised by the motion to dismiss presented very complex, close questions which required an analysis of the facts as well as legal principles, that petitioner may refer to and quote portions of the minutes in his papers and that none of the testimony before the Grand Jury could be considered confidential in nature. Finally, the court explained that its order was not intended as a discovery tool to aid defendant in preparing for trial, but rather to enable defendant to prepare a better brief to assist the court in its resolution of the difficult issues. Accordingly, we find no abuse of discretion in directing petitioner to furnish defendant with a copy of the Grand Jury minutes (cf. People v Longo 39 AD2d 633, where the Appellate Division directed the People to furnish a copy of the Grand Jury minutes to defendant in the "interest of justice” to provide information in preparation of his brief on the People’s appeal from an order granting defendant’s motion to dismiss the indictment for legal insufficiency of the Grand Jury evi*327dence. See, also, People v Percy, 36 NY2d 756; People v Fleming, 47 AD2d 779).
The petition should be dismissed.
Sweeney, Staley, Jr., and Herlihy, JJ., concur with Kane, J.; Mahoney, P. J., dissents and votes to dismiss in an opinion.
Petition granted, without costs, and respondents are directed to desist from further proceedings designed to enforce the order of the County Court of the County of Sullivan compelling the People to furnish a copy of the minutes of the Grand Jury to defendant or to his counsel.

. While the controversy in Proskin may have arisen prior to the enactment of the *325CPL, it is clear from the language of Judge Breitel's opinion that the court’s decision was based upon CPL 210.30, which had become effective prior to the date of that decision.


. Subsequent to Proskin the court has delineated the narrow scope of the remedy of prohibition in criminal matters, noting that it is inappropriate where mere errors of law are involved (Matter of Roberts v County Ct. of Wyoming County, 34 NY2d 246, 248) and that nonreviewability by way of appeal alone is not sufficient to invoke the extraordinary remedy (Matter of State of New York v King, 36 NY2d 59, 62-63). The reason for this narrow scope is to limit appellate proliferation in criminal matters. Accordingly, it is questionable whether prohibition is an appropriate remedy where merely an abuse of discretion is alleged.